PER CURIAM:
A civil judgment against the claimant in Marion County Magistrate Court resulted in the revocation of his driver’s license. The judgment was later set aside, but, due to a clerical error, no notification was given to the Department of Motor Vehicles. Claimant expended $30.00 in tewing fees and $20.00 in long distance phone calls to get his license reinstated, for a total claim of $50.00.
*238The respondent’s Answer admits the amount and validity of the claim, and states that sufficient funds remained in its appropriation for the fiscal year in question from which the claim could have been paid. The Court therefore makes an award to the claimant in the amount requested.
Award of $50.00.